SPRAGUE, District Judge.
It is not the practice in this district, in salvage cases, to allow counsel fees as a part of the taxable costs. In the case of The Henry Ewbank [supra]. and in that of The Nathaniel Hooper [supra], an agreement of counsel is on file that costs should be so awarded. These cases, therefore, are not of authority on this point. The statute of 1S33 also determines what the taxable costs shall be. I have, however, frequently, in fixing the amount of salvage, included, as part of the expenses necessarily incurred by the salvors, all money paid out by them, and a reasonable amount for counsel fees. The question of the amount of the salvage is. however, in this case, discretionary with the referee; and I cannot pass upon the question whether this is a proper case for giving them. The right of appeal to me is taken away by the agreement. As to recommitting the award. I have no doubt that the court has discretionary power over awards, either to set them aside, or to recommit them; but the court will interfere with an award with great reluctance. The principal grounds for so doing are those pointed out by the counsel for the claimants; viz., fraud, collusion, or mistake. In the present case, the principal point urged is that the counsel for the libellants omitted, at the hearing, to call the referee’s attention to a matter, which matter, if his attention had been directed to it. might have influenced him to increase the amount of salvage. To recommit the case on this ground, would, in my judgment, exceed the discretionary power of the court. As to the ground that the *649■•award is not certain because it does not fix the amount of the costs, it is sufficient to say that it states the amount of salvage and the witness fees, and that the libellants are entitled to the costs of court. This is sufficiently certain, for the amount of costs •can be ascertained by the clerk in the uáual manner.